[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-12787                ELEVENTH CIRCUIT
                                                         DECEMBER 8, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 08-00104-CR-3-MCR-EMT

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

MATTHEW DOSSEY,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                           (December 8, 2009)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Randolph Murrell and Chet Kaufman, appointed counsel for Matthew

Dossey, have filed a motion to withdraw from further representation, supported by

a brief prepared pursuant to Anders v. California, 386 U.S. 738 (1967). Because

our independent examination of the record reveals no arguable issues of merit, the

motion to withdraw is GRANTED, and Dossey’s conviction and sentence are

AFFIRMED.




                                        2